Citation Nr: 0836299	
Decision Date: 10/22/08    Archive Date: 10/27/08

DOCKET NO.  07-28 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for generalized anxiety 
disorder.


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1968 to 
September 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the Department of Veterans Affairs 
(VA) Regional Office in Louisville, Kentucky (RO).  In this 
decision the RO denied service connection for generalized 
anxiety disorder.  The veteran filed a notice of disagreement 
in February 2007 and, following the August 2007 statement of 
the case, perfected his appeal in September 2007.

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, D.C.


REMAND

The veteran claims entitlement to service connection for 
generalized anxiety disorder.  In his June 2006 claim, as 
well as in an August 2006 statement, the veteran indicated 
that he was in receipt of Social Security Administration 
(SSA) disability benefits.  Moreover, in January 2007, the 
veteran submitted a copy of the February 1998 SSA decision 
awarding said benefits on the basis that he was disabled due 
to his "'severe'" disabilities of "panic disorder, 
generalized anxiety disorder with agoraphobia, and borderline 
intellectual functioning."  

After reviewing the veteran's claims file, and specifically 
the February 1998 SSA decision, it appears that additional 
evidence pertinent to the veteran's claims exists and must be 
obtained.  Specifically, the SSA decision is based in part on 
both VA and private treatment records dated in the mid 1990s.  
These records are not associated with the claims file and it 
would be improper for the Board to proceed with appellate 
adjudication without first acquiring this evidence.  The 
United States Court of Appeals for Veterans Claims (Court) 
has repeatedly held that when VA is on notice that there are 
SSA records, it must obtain and consider them.  See Baker v. 
West, 11 Vet. App. 163,169 (1998); Hayes v. Brown, 9 Vet. 
App. 67, 73-74 (1996); Murincsak v. Derwinski, 2 Vet. App. 
363, 373 (1992).  Moreover, the Veterans Claims Assistance 
Act of 2000 (VCAA) emphasizes the need for VA to obtain 
records from other Government agencies.  38 U.S.C.A. § 5103A 
(b) (3), (c) (3) (West 2002).  Under these circumstances, an 
attempt should be made by the RO to obtain these records.

Accordingly, the case is remanded for the following actions:

1.  The RO must contact the Social 
Security Administration (SSA) and request 
all materials, to include medical records, 
considered in conjunction with the 
veteran's claim for SSA benefits.  These 
records must be associated with the claims 
file.  If records are not available, a 
note to that effect must be included in 
the veteran's claims folder.

2.  Once the above action has been 
completed, the RO must readjudicate the 
claim on appeal, taking into consideration 
any newly acquired evidence.  If any 
benefit remains denied, a Supplemental 
Statement of the Case must be provided to 
the veteran.  After the veteran has had an 
adequate opportunity to respond, the 
appeal must be returned to the Board for 
appellate review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




